Title: From George Washington to Major General Alexander McDougall, 23 May 1779
From: Washington, George
To: McDougall, Alexander



Dear Sir,
Head Quarters Middle Brook May 23d 1779

I have received your several favours of the 13th 14th and 18th with their inclosures—I shall pay due attention to the contents and acquaint you with the result as speedily as possible. For the present, I shall only say, that I would not wish you to distress the posts under your command, in order to cover that part of the country, you mention in your letter of the 18th.
I request you to furnish me without delay with a return of the articles delivered to General Poor’s brigade and sent on for the troops as directed in mine of the 14th instant, that I may know the better what additional supplies will be necessary—General Sullivan mentions a deficiency of overalls in Cilly’s regiment which is a further reason for requesting this return, that I may discover whether the men may not have misapplied those they received. He also says the regiment had left its baggage behind. My direction on this head meant only to comprehend the superfluous or spare baggage described in a late general order—if any other has been left you will be pleased to have it sent after the troops—I am informed by Mr Measom of a quantity of hunting shirts and shoes on the way from the Eastward. We have none of the former article in this quarter and all that we can spare of the latter are unequal to the demand for the Western expedition. If the hunting shirts are arrived at Fish Kill or as soon as they do arrive, you will be pleased to have 3500 instantly forwarded to Easton. If it can be done so as to leave a sufficiency for the occasional demands of the troops with you, you will also send on a couple thousand ⅌ of shoes, to the same place. I doubt whether it will be in your power to comply with this; and though it is very essential the troops on the Western service should have an ample stock of shoes, yet it cannot be done at the expence of the rest of the army. You will judge what you can spare. With great regard & esteem I am Dr Sir Your most Obed. ser.
Go: Washington
I request you to forward the inclosed with all dispatch.

